Title: From Thomas Jefferson to Martha Jefferson Randolph, 27 January 1803
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            My dear Martha
            Washington Jan. 27. 1803.
          
          The last post-days have slipt away from me without adverting to them till too late. I learnt by a letter from Maria that you all got home safe, after a very disagreeable journey. indeed I suffered for you in imagination beyond any thing I had long felt. I found the road, in the short distance I went with you, so much worse than I expected, that I augured a dreadful journey, and sincerely lamented you did not await a better time. I felt my solitude too after your departure very severely.—your acquaintances here are well, except mrs Brent & mrs Burrowes. I find mr Lilly was to begin filling his icehouse the 21st. we have had no thaw here since that till yesterday, & the river is still entirely blocked up; so that if the weather has corresponded there, I am in hopes he will have got his house full. I must pray you to press on the making my shirts, so that I may have them on my arrival, which will probably be the 9th. of March. Edy has a son, & is doing well.—I inclose poetry for Anne’s book. I must pray her to become my correspondent. it will be useful to her, and very satisfactory to me. Jefferson promised to write to me from Orange court house but was not as good as his word. I presume you were amused with the reciepts for making panne-quaiques and other good things. present my affectionate respects to mr Randolph, kisses to the young ones, and be assured of my tenderest love to yourself.
          
            Th: Jefferson
          
        